Exhibit 10.4

[COMPANY LETTERHEAD]

February 12, 2015

Gary Rodkin

c/o ConAgra Foods, Inc.

One ConAgra Drive

Omaha, NE 68102

Dear Gary:

This letter agreement (this “Letter Agreement”) supplements the Amended and
Restated Employment Agreement, dated September 25, 2008 (the “Employment
Agreement”), by and between you and ConAgra Foods, Inc. (the “Company”), and
serves to set forth the terms and conditions of your retirement from the
Company. You and the Company have entered into this Letter Agreement as of the
date of the last signature to this Letter Agreement. Terms used in this Letter
Agreement with initial capital letters that are not locally defined in this
Letter Agreement are used in this Letter Agreement as defined in the Employment
Agreement.

In consideration of the mutual promises contained in this Letter Agreement, the
Company and you (“you” or “Executive”) agree, effective as of March 3, 2015
(subject to Section 8, the “Effective Date”), as follows:

 

  1. Transition of Roles and Retirement from Service.

 

  (a) As of the later of (i) April 6, 2015 and (ii) the date immediately
following the date upon which the Company’s Quarterly Report on Form 10-Q for
the period ended February 22, 2015 is filed with the Securities and Exchange
Commission (the “April Date”), you will formally resign from the Company’s Board
of Directors (the “Board”) and will promptly execute such documents and take
such actions as may be necessary or reasonably requested by the Company to
effectuate or memorialize such resignation.

 

  (b) As of the April Date, you will resign from all positions you have held as
an officer of the Company and its subsidiaries and affiliates, and will promptly
execute such documents and take such actions as may be necessary or reasonably
requested by the Company to effectuate or memorialize your resignation from such
positions. The parties agree that neither this resignation nor the resignation
specified in paragraph 1(a) will serve as an event triggering payment or
benefits under Section 5 of your Employment Agreement.



--------------------------------------------------------------------------------

  (c) After the April Date, you will continue to be employed by the Company as
Special Advisor, reporting to the Chairman of the Board. You will serve as
Special Advisor through May 31, 2015 at which time you have advised the Company
you wish to and will retire (the “Transition Period”). Consistent with the terms
of your Employment Agreement, the Company may terminate your employment at any
time for any reason, and you may terminate your employment at any time with or
without Good Reason (as amended below).

 

  (d) As Special Advisor during the Transition Period, your duties and
responsibilities shall consist of (i) assisting and advising the successor Chief
Executive Officer with transition matters as the two of you mutually agree,
including relationships with customers, industry peers, and employees, and
(ii) having such other authority and duties as may be reasonably determined by
the Board.

 

  (e) During the Transition Period, you will work from an office on the
Company’s Omaha, Nebraska campus and retain your administrative assistant. Your
home office and security arrangements as of the Effective Date will remain in
place during the Transition Period.

 

  (f) At the end of the Transition Period (the “Retirement Date”), you will
cease to have the title of Special Advisor and retire from service with the
Company.

 

  2. Amendments to Your Employment Agreement as of the Effective Date.

 

  (a) You and the Company agree that your annual incentive bonus for Fiscal Year
2015 as described in Section 3.2 of the Employment Agreement will be at least
equal to the funding level approved by the Board’s Human Resources Committee for
members of the senior leadership team generally.

 

  (b) Notwithstanding Section 4.1 of your Employment Agreement, based upon your
reduced schedule as Special Advisor, you will cease to be eligible for active
employee group health and dental coverage as of the April Date. You will,
however, be eligible for continuation benefits with respect to group health and
dental benefits consistent with the Consolidated Omnibus Budget Reconciliation
Act (COBRA). During the Transition Period, the Company will make taxable monthly
payments to you in an amount such that the after-tax value of each payment is
equal to the amount of the monthly premium for such group health and dental
coverage.

 

  (c)

The definition of “Good Reason” under Section 5(b) of the Employment Agreement
shall be amended as of the Effective Date. As of the Effective Date, “Good
Reason” shall mean: (i) after the April Date, a change to

 

- 2 -



--------------------------------------------------------------------------------

  Executive’s Special Advisor title or a change in Executive’s reporting
relationship to someone other than the Chairman of the Board; (ii) a reduction
of Executive’s Base Salary as set forth in Section 3.1 of the Employment
Agreement or to Executive’s annual incentive bonus for Fiscal Year 2015 as set
forth in paragraph 2(a) of the Letter Agreement; or (iii) any material breach by
the Company of any provision of the Letter Agreement or the Employment
Agreement.

 

  3. Change in Control Protections. Upon the Effective Date, that certain Change
of Control Agreement dated September 25, 2008 between you and the Company will
terminate. The Change of Control protections in the Employment Agreement will
continue to apply.

 

  4. Restrictive Covenants. You acknowledge and agree that any and all
restrictive covenants to which you are subject, including, but not limited to,
those described in Sections 6 and 7 of the Employment Agreement, will continue
in full force and effect in accordance with the terms and conditions thereof.
You also acknowledge and agree that any and all terms and conditions of the
Employment Agreement which expressly or by reasonable implication survive your
separation from the Company to which you are subject will continue in full force
and effect in accordance with the terms and conditions thereof.

 

  5. Consultation with Attorney; Voluntary Agreement. You acknowledge that
(a) the Company has advised you to consult with an attorney of your own choosing
prior to executing this Letter Agreement, (b) you have carefully read and fully
understand all of the provisions of this Letter Agreement, and (c) you are
entering into this Letter Agreement knowingly, freely and voluntarily in
exchange for good and valuable consideration.

 

  6. Governing Law. This Letter Agreement will be governed by and construed and
enforced according to the laws of the State of Delaware, without regard to
conflicts of laws principles thereof.

 

  7. Taxes. The Company may withhold from any amounts payable under this Letter
Agreement all federal, state, city foreign or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Letter Agreement, the Company shall
not be obligated to guarantee any particular tax result for you with respect to
any payment provided hereunder, and you shall be responsible for any taxes
imposed on you with respect to any such payment.

 

  8. Entire Agreement; Effectiveness. This Letter Agreement constitutes the
entire understanding between the parties with respect to the subject matter and
supersedes, terminates, and replaces any prior or contemporaneous understandings
or agreements with respect thereto, except for the Employment Agreement, which
shall remain in full force and effect in accordance with its terms, as amended
by this Letter Agreement. This Letter Agreement will be deemed null and void if
a CEO-Elect of the Company does not begin employment on the Effective Date.

 

- 3 -



--------------------------------------------------------------------------------

  9. Section 409A. This Letter Agreement and the Payments to be made hereunder
are intended to comply with, or be exempt from, Section 409A of the Internal
Revenue Code of 1986, as amended, and this Letter Agreement will be interpreted,
and all tax filings with the Internal Revenue Service relating to the Payments
will be made, in a manner consistent with that intent.

 

  10. Defined Terminology. For purposes of this Letter Agreement, the phrase
“Retirement from the Company” (or substantially similar phrases) refers to your
retirement from the Company as of the Retirement Date.

 

  11. Modifications. This Letter Agreement may not be changed, amended, or
modified unless done so in a writing signed by the Company and by you.

 

  12. Counterparts. This Letter Agreement may be executed in separate
counterparts, each of which shall be deemed an original, and both of which
together shall constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, you and the Company have executed this Letter Agreement as
of the date last listed below, but this Letter Agreement is deemed by you and
the Company to be effective as of March 3, 2015.

 

ConAgra Foods, Inc. By:

/s/ Steven F. Goldstone

Steven F. Goldstone, Chairman of the Board

Date: February 12, 2015 Gary M. Rodkin

/s/ Gary M. Rodkin

Date: February 12, 2015

 

- 5 -